OPINION

Per Curiam:

Fox was convicted of offering compensation to induce a witness to withhold testimony in a pending criminal case against Fox. NRS 199.240. The contention of error is that the information upon which he was tried was fatally defective in this— it charged that on April 26, 1969, Fox offered a witness $500 not to testify against him at a preliminary hearing scheduled for June 8, 1969. It is claimed that the charge was false since June 8 was a Sunday and the preliminary hearing could not have been scheduled for that day.
Substantial evidence establishes that the offense did occur on April 26, 1969, and that there was a pending criminal action against Fox. This satisfies the elements of the crime and those elements were contained in the information filed. The allegation that a preliminary hearing was scheduled for June 8 was not essential. Moreover, the record may be read to show that it was Fox himself who supplied that date to the witness when the offer of compensation was made.
Affirmed.